UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE INCLUSIVE ACCESS COURSE                               MASTER FILE NO.
MATERIALS ANTITRUST LITIGATION                            20 MDL NO. 2946 (DLC)


This Document relates to:

20cv6314


                 DECLARATION OF JENNIFER QUINN-BARABANOV
                IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                  STUDENT PLAINTIFFS’ SECOND CONSOLIDATED
                      AMENDED CLASS ACTION COMPLAINT


Pursuant to 28 U.S.C. § 1746, I, Jennifer Quinn-Barabanov, declare the following:

        1.    I am a partner in the law firm Steptoe & Johnson LLP, counsel to Defendant

Pearson Education, Inc., in the litigation captioned In Re: Inclusive Access Course Materials

Antitrust Litigation, Docket No. 20-md-02946. I am a member of the bar in the State of New

York and the District of Columbia, admitted to practice in the Southern District of New York.

        2.    I respectfully submit this declaration in support of Defendants’ Motion to Dismiss

Student Plaintiffs’ Second Consolidated Amended Class Action Complaint, dated January 22,

2021.

        3.    This declaration is based on my review of documents provided to me by Pearson

Education, Inc., and by counsel to Defendants McGraw Hill LLC, Cengage Learning, Inc., and

Barnes & Noble College Booksellers, LLC and Barnes & Noble Education, Inc.

        4.    Attached hereto as Exhibit A is a true and correct copy of the Subscription and

Product Purchase Agreement between McGraw-Hill Global Education, LLC, and Aztec Shops,




                                               1
Ltd., an Auxiliary of San Diego State University, dated March 27, 2019, as provided to me by

counsel to Defendant McGraw Hill LLC.

     5.       Attached hereto as Exhibit B is a true and correct copy of the Agreement for

Access and Use of Pearson Products between Pearson Education, Inc., and the University of

Florida Board of Trustees, dated May 1, 2017, as provided to me by Defendant Pearson

Education, Inc.

     6.       Attached hereto as Exhibit C is a true and correct copy of the Master Agreement

for Ebooks and Digital Homework Solutions between Cengage Learning, Inc., and Central

Washington University, dated March 21, 2017, as provided to me by counsel to Defendant

Cengage Learning, Inc.

     7.       Attached hereto as Exhibit D is a true and correct copy of the Agreement for

Bookstore Services between Eastern Kentucky University and Barnes & Noble College

Booksellers, LLC, dated June 30, 2017, as provided to me by counsel to Defendants Barnes &

Noble College Booksellers, LLC and Barnes & Noble Education, Inc.

     8.       I declare under penalty of perjury that the foregoing is true and correct.


Dated: Washington, D.C.
       January 22, 2021


                                             By: _s/ Jennifer Quinn-Barabanov________
                                                  Jennifer Quinn-Barabanov




                                                2
